Order filed September 3, 2015




                                      In The

                      Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00651-CV
                                  ____________

               ISSAC COOK AND NAKIA COOK, Appellants

                                        V.

                   MUFADDAL REAL ESTATE FUND, Appellee


                    On Appeal from the Co Civil Ct at Law No 1
                              Harris County, Texas
                         Trial Court Cause No. 1064435

                                   ORDER

      The notice of appeal in this case was filed July 29, 2015. To date, the filing
fee of $195.00 has not been paid. No evidence that appellants have established
indigence has been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the
following order.

      Appellants are ordered to pay the filing fee in the amount of $195.00 to the
clerk of this court on or before September 18, 2015. See Tex. R. App. P. 5. If
appellants fail to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM